Citation Nr: 0920351	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a low back 
disability (low back strain), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 
1978 and from February 1981 to November 1988, with additional 
service in the Air National Guard of Ohio.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to a 
compensable rating for bilateral hearing loss and an 
increased rating for low back strain.  A December 2006 rating 
decision increased the ratings for bilateral hearing loss to 
10 percent and low back strain to 30 percent, both effective 
May 10, 2004.  However, as those grants do not represent a 
total grant of benefits sought on appeal, the claims for 
increase remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In April 2007, the Veteran testified before 
the Board at a hearing held at the RO.

In July 2007, the Board issued a decision that denied 
increased ratings for bilateral hearing loss and low back 
strain.  The Veteran appealed that July 2007 Board decision 
to the United States Court of Appeals for Veterans Claims.  
Pursuant to a Joint Motion for Remand, in a September 2008 
Order, the Court remanded the claims to the Board for 
readjudication in accordance with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008), 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the Veteran was not given notice of what was 
required to substantiate his claims for increased ratings for 
his bilateral hearing loss or low back disability, or what 
evidentiary burdens he must overcome with respect to those 
claims.  Therefore, a remand is required in order to allow 
sufficient notice to the Veteran.  Upon remand, the Veteran 
will be free to submit additional evidence and argument on 
the questions at issue.

In addition, the Board notes that the most recent VA medical 
records are dated in January 2007.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

With respect to the Veteran's bilateral hearing loss, the 
most recent VA audiological examination was in November 2006 
followed by a VA audiological consultation in March 2007 and 
his testimony indicates that his disability may have 
worsened.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
While audiometric findings were included in the November 2006 
and March 2007 reports, the examiners failed to comment on 
the functional effects caused by the Veteran's hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Given the 
above, the Board finds that further VA examination of the 
Veteran is required prior to adjudication of this appeal.

Finally, with respect to the Veteran's claim for an increased 
rating for a low back disability, the Veteran was afforded a 
VA examination in October 2006.  A VA functional capacity 
evaluation in April 2009 was significantly limited due to his 
reported functional mobility and back problems.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
VA examination is not necessarily stale, the April 2009 
evaluation suggests that the Veteran's condition may have 
worsened since the date of the latest examination.  
Therefore, the Board finds that an additional examination is 
needed to determine the current severity of the Veteran's low 
back disability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Obtain the Veteran's treatment records 
since January 2007.

2.  Send the Veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that:  (1) informs 
him that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his bilateral hearing loss and 
low back disabilities and the effect that 
worsening has on his employment and daily 
life; (2) informs him of all potentially 
applicable diagnostic criteria with regard 
to his claims for an increased rating for 
his bilateral hearing loss under 
Diagnostic Code 6100, and an increased 
rating for his low back under Diagnostic 
Codes 5237, 5242, and 5243; and 
(3) provides him with examples of the 
types of medical and lay evidence to 
submit in support of his increased rating 
claims.

3.  Schedule a VA audiological examination 
to determine the current nature and 
severity of the Veteran's service-
connected bilateral hearing loss.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  All indicated studies 
should be performed.  The examiner should 
also fully describe the functional effects 
caused by the Veteran's hearing loss.

4.  Schedule the Veteran for a VA spine 
examination to determine the current 
nature and severity of his low back 
disability.  The claims file should be 
made reviewed and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:
    
(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any low back disability.
    
    (b)  Provide ranges of motion of the 
lumbar spine.
    
(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a low back disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician.

(e)  State whether any neurological 
impairments, including any 
radiculopathy of the extremities, and 
bowel and bladder abnormalities, are 
shown.

(f)  State what impact, if any, the 
Veteran's low back disability has on 
his employment and daily living 
activities.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

